UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A-1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission File Number: 000-50032 OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. (Exact Name of Registrant as specified in its Charter) Colorado 94-3431032 (State or other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 3520 Dixie Highway NE Palm Bay, FL32905 (Address of Principal Executive Offices) (321) 610-7959 (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [] (2) Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [ ] Accelerated filed [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Company's Quarterly Report on Form 10-K for the year ended December 31, 2014, filed with the Securities and Exchange Commission on May 8, 2015 (the “Form 10-K”) is to disclose that Management concluded that the internal control over financial reporting, notwithstanding the noted “material weakness”, was effective.The Annual Report and this Amendment No. 1 do not include an attestation report of our registered public accounting firm regarding internal controls over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to the rules of the SEC that permit us to provide only management’s report in the Annual Report. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K continues to speak as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Items Amended in this Form 10-K/A1 This Form 10-K/A1 sets forth the Original Filing, in its entirety, as modified and superseded as necessary to reflect the addition of language disclosing that Management concluded that the internal control over financial reporting, notwithstanding the noted “material weakness”, was effective. Part 1.ITEM 9A: CONTROLS AND PROCEDURES Management’s Annual Report on Internal Control over Financial Reporting SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned, thereunto duly authorized. OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. Date: November 30, 2015 By: /s/Stephen J. Barber Stephen J. Barber Executive Chairman, CEO and a Director Pursuant to the requirements of the Securities Exchange Act of 1934 this Quarterly Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC. Novvember Date: November 30, 2015 By: /s/Stephen J. Barber Stephen J. Barber Executive Chairman, CEO and a Director Date: November 30, 2015 By: /s/Karen Jackson Karen Jackson CFO
